1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:19-cv-08160-DOC-KES
11    JOVANNY THEUS,
12                 Petitioner,
                                                        FINAL REPORT AND
13          v.                                       RECOMMENDATION OF U.S.
                                                        MAGISTRATE JUDGE
14    WARREN L. MONTGOMERY,
15    Warden,
16                 Respondent.
17
18
19         This Final Report and Recommendation (“R&R”) is submitted to the
20   Honorable David O. Carter, United States District Judge, pursuant to the provisions
21   of 28 U.S.C. § 636 and General Order 05-07 of the United States District Court for
22   the Central District of California.
23                                             I.
24                                    INTRODUCTION
25         Jovanny Theus (“Petitioner”) challenges his state court convictions for
26   robbery, kidnapping, and sex crimes. The Magistrate Judge dismissed the initial
27   petition (“Petition” at Dkt. 1) with leave to amend, noting that it was improperly
28

                                               1
1    filed under § 2241 rather than § 2254 and appeared to be untimely. (Dkt. 5.)
2    Petitioner filed a First Amended Petition (“FAP” at Dkt. 6), which fails to cure the
3    timeliness problem. Although Petitioner attempts to invoke the “actual innocence”
4    exception to the time bar, he fails to adequately explain the basis of this claim.
5    Accordingly, the FAP and this action should be dismissed as untimely.
6          On October 31, 2019, the undersigned Magistrate Judge issued an initial
7    R&R finding that the Petition should be dismissed as untimely. (Dkt. 10.)
8    Petitioner filed timely objections to that R&R. (Dkt. 12 [“Objs.”].)1 The present
9    Final R&R is issued to explain why Petitioner’s objections do not change the
10   Magistrate Judge’s recommendation.
11                                              II.
12                               PROCEDURAL HISTORY2
13   A.    State Court Proceedings
14         1.     Conviction and Evidence Presented at Trial
15         Petitioner “was convicted of second degree robbery, attempted first degree
16   robbery, three counts of kidnapping, and 10 counts of forcible sex crimes. The jury
17   also found true aggravated kidnapping allegations, and prior serious felony
18   allegations were found true following a court trial.” People v. Jovanny, No.
19   B207665, 2009 Cal. App. Unpub. LEXIS 3027, at *1 (Apr. 20, 2009).3
20         The California Court of Appeal summarized the evidence presented at trial as
21   follows:
22
     1
      Although a second, untimely set of objections was docketed on December 4, 2019
23   (Dkt. 13), this appears to be an identical copy of the earlier-submitted objections.
24   2
       The facts in this section are taken from the Petition, the FAP, and the state court
25   records. The Court takes judicial notice of the latter. See Fed. R. Evid. 201(b)(2);
26   Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).
     3
27     It appears that, in Petitioner’s first appeal, his first and last names were switched
     in the name of the case.
28
                                                      2
1          At around 7:00 p.m. on February 21, 2006, Emily R. attempted to park in her
2    friend Elinor’s assigned parking space, across the street from Elinor’s apartment in
3    West Hollywood. Emily drove over the curb, the bottom of her car hit the ground,
4    and her car became stuck, with one wheel hanging over the curb. Emily called
5    Elinor and told her about the problem. Elinor and her boyfriend Matt went out to
6    the car and waited with Emily while she called for a tow truck. The tow truck
7    driver looked at the problem and left to get additional equipment. He said he
8    would call Emily when he returned. Emily, Elinor and Matt walked to a nearby
9    restaurant where they ordered food and drinks.
10         Soon after they were served, Emily received a call from the tow truck driver.
11   She told Elinor and Matt she would be right back, and walked to her car. The tow
12   truck driver dislodged Emily's car and departed. Emily drove her car to a space on
13   the street. During that time, she spoke to Elinor on the phone and told her she
14   would return to the restaurant. She never did.
15         As Emily was walking from her car toward the restaurant, she heard fast
16   footsteps and male voices behind her. She was grabbed from behind with one hand
17   over her mouth and another one around her waist. A voice said, “‘Okay. This is a
18   robbery. We just want your money. We’re not going to hurt you.’” The man who
19   was holding Emily, later identified as Denson Henderson, dragged her across the
20   street to a darker area. At that point, Emily noticed a second man, later identified
21   as [Petitioner], who took her purse and rummaged through it. The men asked her
22   how much money she had in the bank, and she told them she did not have very
23   much money. They took her back to her car. [Petitioner] unlocked the car with her
24   keys. Henderson put her in the back seat and got in next to her. [Petitioner] got
25   into the driver’s seat. The men asked Emily about each of her credit cards. Then
26   they told her they were going to take her to a bank.
27         Henderson forced Emily’s head into his lap as [Petitioner] drove the car.
28   She saw a knife in Henderson’s right hand. The car stopped on the street near a
                                                 3
1    Bank of America. Henderson dragged Emily out of the car and around the building
2    to the ATM machines. He handed her debit card to her and told her to withdraw
3    $600. She tried, but was not successful. Then he told her to “‘[t]ry 500.’” Again
4    she tried, but did not succeed. He had her try to withdraw $400, and that failed.
5    Finally he said, “‘Let's just go. I’m going to take you to another bank somewhere
6    else. Let’s just go.’” Henderson started to drag Emily back toward the car. She
7    grabbed a bench to try to stop him, and pretended to have an asthma attack. When
8    he stopped, she tried to get away, but Henderson grabbed her again, shook her very
9    hard, and continued dragging her to the car.
10         Emily was pushed back into the car, and Henderson told [Petitioner] that she
11   had “‘tried something funny.’” According to Emily, “He said something to that
12   effect. ‘If she does it again, show her the pistol and shoot her.’” [Petitioner]
13   backed up and hit the car behind them. Henderson yelled at him, then forced
14   Emily’s head back into his lap. The car began moving, and Henderson forced
15   Emily to orally copulate him. Then he forced her to change positions and he stuck
16   his fingers inside her vagina. Emily noticed Henderson was wearing a hooded
17   sweatshirt that said, “Phat Farm.” He forced her to orally copulate him again.
18         At some point, the car stopped. Henderson covered Emily’s head with
19   something and led her out of the car into a room. He pushed her onto a bed, and
20   uncovered her head. He told Emily to take off all her clothes, that they would be
21   back for her, and “‘Because you can't pay us in money, we want you to pay us in
22   other ways.’” Emily did as she was told, the two men returned, and she was forced
23   to perform numerous sex acts on them. After awhile, the men left the room and
24   returned with a disposable camera. One of them put masking tape over Emily’s
25   eyes and she was forced into various positions while Henderson took photographs
26   of her. During this time, one of the men inserted a heavy, cone-shaped object into
27   her vagina. Then that was removed and something that felt like a soda or beer can
28   was inserted part way into her vagina, and a picture was taken.
                                                 4
1          One of the men handed Emily a piece of paper and a pencil, and told her to
2    write down her full name, social security number, address, and PIN number for her
3    bank. She did, and then she was left alone in the room with [Petitioner]. The film
4    “Titanic” was playing on the video recorder at that time. While she was alone with
5    [Petitioner], he talked to her about his life, and then forced her to engage in oral
6    copulation and sexual intercourse. Emily did not try to escape because she heard
7    voices outside the door and did not know who was out there.
8          Just after midnight, a woman later identified as Henderson’s girlfriend,
9    Nakeya Whitman, used Emily's debit card and her PIN number at a Citibank ATM
10   in Inglewood. She placed an empty deposit envelope in the ATM and purportedly
11   deposited $ 2,000 into the account. She then attempted to withdraw money from
12   Emily’s account. A few minutes later, Whitman unsuccessfully attempted to
13   withdraw funds from Emily’s bank account at a Bank of America ATM at 57th
14   Street and Crenshaw Avenue. Both transactions were captured on security videos.
15         At some point, Henderson returned to the room holding a gun. He brought it
16   over to Emily and said, “‘This is the gun that we would use on you’ or ‘would have
17   used on you if you tried anything, you tried to get away again’ or something to that
18   effect.”
19         Henderson told Emily they owed someone a significant amount of money. He
20   also said that someone who claimed to know her said she had “‘a great deal of
21   money, and we think that you're lying to us about how much money you actually
22   have.’” Emily said she did not have money. [Petitioner] said he knew someone
23   who would pay money to have her as a “‘slave of prostitution’” and that another
24   option would be for her to get money from someone she knew.
25         [Petitioner]then indicated he did not want to keep her against her will any
26   longer, he wanted her to stay with them by choice and that he wanted her to be his
27   girlfriend. Emily believed he was ready to let her go and get the money for them .
28   She suggested it would be best if they released her back to her family. She
                                                 5
1    promised she would find the money for them and that she would not tell the police.
2          Henderson handed Emily her cell phone and told her to call someone. She
3    was warned not to let on that she had been kidnapped or assaulted. She called her
4    sister, told her she had gambled and lost a lot of money at a casino in Sherman
5    Oaks, and that she needed $6,000. She tried to communicate that she was actually
6    in much more trouble than that. A deputy sheriff got on the telephone on her
7    sister’s end, and Emily asked him for $6,000 to get her out of her problem.
8    Henderson took the phone away from Emily and ended the call. The men continued
9    to press Emily for money. She called her mother, but there was no answer. She
10   told the men she would not be able to get money until the banks opened at 9:00 a.m.
11         Henderson told Emily if they released her, they would keep her telephone
12   and she would have to call every two hours. He warned that someone would follow
13   her to make sure she did not go to the police, and reminded her that they knew
14   where she lived. He also said he would make sure she was killed if she did not
15   come up with the money and went to the police. Henderson said he would have to
16   consult with someone else to “‘see what he thinks about this, the situation that
17   we're in.’” He left the room, and Emily begged [Petitioner] to let her go.
18   [Petitioner] told her he would make sure she got out alive, but also told her
19   Henderson is crazy and would easily shoot her and [Petitioner].
20         Henderson returned, and [Petitioner]left the room. Henderson forced Emily
21   to orally copulate him again. Then he grabbed her and put her into the front
22   passenger seat of her car, and put her head down on the console between the seats.
23   [Petitioner] was in the driver's seat. Henderson left, and [Petitioner] began
24   driving. Emily heard her cell phone ring. [Petitioner] told her to answer it, and
25   instructed her to tell whoever it was that she was on her way home. Emily
26   answered a call from her friend, and then one from her sister. Her sister told her to
27   go to Santa Monica and San Vicente.
28         [Petitioner] drove Emily to an entrance to the 405 Freeway. He asked her if
                                                 6
1    she would be able to find her way home from there. She said yes. He took her face
2    in his hands, kissed her and said goodbye. She thanked him for letting her go.
3    [Petitioner] got out of the car, Emily moved over to the driver’s side, locked the
4    doors, and drove off. She got on and off the freeway several times, hoping that if
5    anyone was following her, she would lose them.
6              Eventually Emily arrived at a 7-Eleven store at Santa Monica and San
7    Vicente. She told some workers outside the store that she had been kidnapped and
8    raped and needed help. She was led inside where she used the telephone to call her
9    sister.
10             A police officer picked Emily up and brought her to the police station. Her
11   sister and her friend Elinor were there. Emily was interviewed by detectives, then
12   taken to a rape treatment center, where she was interviewed and examined. DNA
13   recovered from Emily's genitalia matched [Petitioner’s] profile. DNA recovered
14   from Emily’s tank top matched Henderson’s profile.
15             On March 5, 2006, Los Angeles County Sherriff's Deputies stopped a vehicle
16   driven by Henderson in West Hollywood. [Petitioner] and two other men were
17   passengers in the vehicle. During a search of the vehicle, deputies found a Tech-9
18   submachine gun inside the air filter box in the engine compartment. The magazine
19   had bullets inside, but was not inserted inside the gun.
20             On March 16, 2006, Emily was shown photographic six-packs from which
21   she identified pictures of Henderson and [Petitioner]. Two days later, a search
22   was conducted of a house and detached garage converted to living quarters on
23   West 53rd Street. A videotape of “Titanic” and a “Phat Farm” sweatshirt were
24   recovered. Documents belonging to Nakeya Whitman and a letter addressed to
25   Henderson, in care of Whitman, were found in the house.
26             Sheriff’s deputies then went to Whitman’s house. She answered the door,
27   and Detective John Hanson recognized her as the person in surveillance videos
28   from two ATM locations on the night of Emily’s abduction. Whitman was asked if
                                                   7
1    any of Henderson’s belongings were in her residence. She directed police to a
2    black nylon jacket with a small knife in the pocket, an AK-47 magazine with several
3    live rounds, a red jacket with a fur collar similar to one seen in the ATM
4    surveillance videos, red Air Jordan tennis shoes, and some disposable cameras.
5    The detective also found a copy of the Beverly Press dated March 9, 2006. The
6    newspaper contained two composite sketches of Emily’s captors. Whitman was
7    arrested.
8          [Petitioner]waived his rights and was questioned on March 18, 2006 at the
9    sheriff's station. He denied knowing anything about the victim or the crimes, and
10   claimed he was in Belize at the time of the incident. He admitted Henderson was his
11   best friend. Just before his arraignment a few days later, [Petitioner] saw
12   Detective Hanson and insisted on talking to him. [Petitioner] admitted
13   participating in Emily’s abduction. He claimed it started as a purse snatching, that
14   Henderson changed plans, and that he went along because he was afraid of
15   Henderson. He denied participating in the sexual assaults.
16         [Petitioner] was charged with one count of second degree robbery, one count
17   of attempted first degree robbery, one count of kidnapping to commit carjacking,
18   one count of kidnapping to commit robbery, one count of kidnapping to commit a
19   sex crime, three counts of forcible rape in concert, three counts of forcible oral
20   copulation in concert, two counts of forcible sodomy in concert, and two counts of
21   forcible sexual penetration in concert. Aggravated kidnapping allegations were
22   attached to all forcible sex crime counts, and one prior felony strike and one prior
23   serious felony conviction also were alleged. Henderson faced similar charges. The
24   men were tried together, to separate juries.
25   Jovanny, No. B207665, 2009 Cal. App. Unpub. LEXIS 3027, at *2-12.
26         Petitioner was sentenced and judgment was entered in April 2008. (FAP at 1
27   ¶ 2 [alleging that Petitioner was sentenced on April 29, 2008]); see also California
28   Appellate Courts Case Information, Case No. B207665 (indicating that Petitioner
                                                    8
1    filed a notice of appeal on May 7, 2008).4
2          2.     Direct Appeals
3          Petitioner appealed. The California Court of Appeal affirmed his convictions
4    but agreed with Petitioner’s allegations of sentencing error. Jovanny, No.
5    B207665, 2009 Cal. App. Unpub. LEXIS 3027, at *31-43. On April 20, 2009, the
6    Court of Appeal issued an opinion ordering that the case be remanded for
7    resentencing. Id.
8          On May 21, 2009, Petitioner filed a petition for review in the California
9    Supreme Court, which denied the petition on July 22, 2009. See California
10   Appellate Courts Case Information, Case No. S173091.
11         The case returned to the L.A. Superior Court, which resentenced Petitioner.
12   He appealed his new sentence to the California Court of Appeal. People v. Theus,
13   No. B221074, 2011 Cal. App. Unpub. LEXIS 5432, at *2 (July 21, 2011). The
14   Court of Appeal again made a finding of sentencing error and, on July 21, 2011,
15   ordered as follows:
16         [Petitioner’s] sentence on count 2 (kidnapping during the commission
17         of a carjacking) is ordered stayed pursuant to section 654. The
18         superior court clerk shall prepare and forward to the Department of
19         Corrections and Rehabilitation an amended abstract of judgment that
20         reflects this change. The minute order and abstract of judgment shall
21         be amended to reflect that the sentence on the stayed count 5 is 19
22         years to life. The abstract of judgment shall also be amended to
23         reflect that [Petitioner] was ordered to pay the victim restitution fund
24         $26,184.27. So modified, the judgment is affirmed.
25
26   4
       The dockets (and some opinions) of the California Courts of Appeal and the
27   California Supreme Court are available at: https://appellatecases.courtinfo.ca.gov/
     index.cfm.
28
                                                  9
1    Id. at *14-15.
2          Petitioner filed a second petition for review in the California Supreme Court
3    on August 23, 2011, and the petition was denied on September 28, 2011. See
4    California Appellate Courts Case Information, Case No. S195815.
5          Petitioner did not file a petition for certiorari in the U.S. Supreme Court.
6    (FAP at 3 ¶ 9(h).)
7          Proceedings were held in the L.A. Superior Court in Petitioner’s case on
8    August 9, 2011 and November 2, 2011. See People v. Theus, No. SA059682 (L.A.
9    Sup. Ct.).5
10         3.      State Habeas Proceedings
11         Petitioner filed his first habeas petition in the state courts in July 2016, when
12   he filed a habeas petition in the L.A. County Superior Court. (FAP at 3-5.) The
13   Superior Court denied the petition on October 20, 2016. (Id. at 3); see also Theus,
14   No. SA059682 (L.A. Sup. Ct.) (“habeas corpus petition” docket entry dated Oct.
15   20, 2016).
16         On March 14, 2017, he filed a habeas petition in the California Court of
17   Appeal, which was denied on July 27, 2017. (FAP at 4); California Appellate
18   Courts Case Information, Case No. B281257.
19         On September 28, 2017, he filed a habeas petition in the California Supreme
20   Court, which was denied on November 29, 2017. (FAP at 4-5); California
21   Appellate Courts Case Information, Case No. S244656.
22   B.    Federal Proceedings
23         On September 14, 2019, Petitioner constructively6 filed a document in this
24   5
      The criminal dockets of the L.A. County Superior Court are publicly available at:
25   http://www.lacourt.org/criminalcasesummary/ui/.
26   6
      “Under the mailbox rule, a prisoner’s pro se habeas petition is deemed filed when
27   he hands it over to prison authorities for mailing to the relevant court.” Campbell
     v. Henry, 614 F.3d 1056, 1058-59 (9th Cir. 2010) (citation omitted). A court
28   generally deems a habeas petition filed on the day it is signed, because it assumes
                                                  10
1    Court captioned “Petition for Writ of Habeas Corpus by Person in Federal Custody,
2    28 U.S.C. § 2241.” (Pet. at 1) (emphasis added). However, the Petition alleged
3    that Petitioner was in state custody and challenged a conviction sustained in the Los
4    Angeles County Superior Court. (Id. at 2.)
5           The Magistrate Judge screened the Petition pursuant to Rule 4 of the Rules
6    Governing Section 2254 and 2255 Cases in the United States District Courts
7    (“Habeas Rules”)7 and dismissed it with leave to amend. (Dkt. 5.) The Magistrate
8    Judge noted that this action should be brought under 28 U.S.C. § 2254 and also
9    noted that the Petition: (a) appeared to be untimely; (b) appeared to be relying on
10   Schlup v. Delo, 513 U.S. 298 (1995) to overcome the time bar, but insufficiently
11   explained the nature of the asserted actual innocence claim; (c) brought a non-
12   cognizable Fourth Amendment claim; and (d) failed to sufficiently explain the basis
13   for his claim that he received ineffective assistance of counsel at trial and on appeal.
14          Petitioner timely filed a First Amended Petition (“FAP” at Dkt. 6), which
15   brings the following two claims:
16          Ground 1: “Petitioner was deprived of a fair trial under the state and federal
17   due pr[ocess] clauses, in that [he] is factually innocent.” (FAP at 5; see also id. at
18   11-12.)
19          Ground 2: “Petitioner was denied his 4th and 14th Amendment rights against
20   unlawful search and seizure.” (Id. at 7.)
21
22
23   the petitioner turned the petition over to prison authorities for mailing that day.
24   Butler v. Long, 752 F.3d 1177, 1178 n.1 (9th Cir. 2014); Roberts v. Marshall, 627
     F.3d 768, 770 n.1 (9th Cir. 2010). The Court assumes for purposes of this R&R
25   that Petitioner is entitled to the benefit of this rule because, even if he is, it does not
26   render this action timely.
     7
27    The Habeas Rules are available at: https://www.uscourts.gov/sites/default/files/
     rules-governing-section-2254-and-section-2255-proceedings.pdf.
28
                                                    11
1                                               III.
2                                         DISCUSSION
3    A.    The Petition is Untimely.
4          Habeas Rule 4 requires the district courts to “promptly examine” new habeas
5    petitions and, “[i]f it plainly appears from the petition and any attached exhibits that
6    the petitioner is not entitled to relief in the district court, the judge must dismiss the
7    petition and direct the clerk to notify the petitioner.” In doing so, district courts are
8    “permitted, but not obliged, to consider, sua sponte, the timeliness of a state
9    prisoner’s habeas petition.” Day v. McDonough, 547 U.S. 198, 209-10 (2006).
10   Before acting on its own initiative, however, a court must accord the parties fair
11   notice and an opportunity to present their positions.” Id.; see also Nardi v. Stewart,
12   354 F.3d 1134, 1141 (9th Cir. 2004) (holding that district court has authority to
13   raise statute of limitations issue sua sponte when untimeliness is obvious on face of
14   petition, and to summarily dismiss the petition on that ground pursuant to Habeas
15   Rule 4, as long as the Court “provides the petitioner with adequate notice and an
16   opportunity to respond”).
17         1.     Petitioner’s conviction became final for AEDPA purposes in
18                January 2011.
19         This action is subject to the Antiterrorism and Effective Death Penalty Act of
20   1996 (“AEDPA”). Lindh v. Murphy, 521 U.S. 320, 336 (1997) (holding that
21   AEDPA applies to cases filed after its effective date of April 24, 1996). AEDPA
22   imposes a 1-year statute of limitation that runs from the latest of:
23         (A) the date on which the judgment became final by the conclusion of
24         direct review or the expiration of the time for seeking such review;
25         (B) the date on which the impediment to filing an application created
26         by State action in violation of the Constitution or laws of the United
27         States is removed, if the applicant was prevented from filing by such
28         State action;
                                                   12
1          (C) the date on which the constitutional right asserted was initially
2          recognized by the Supreme Court, if the right has been newly
3          recognized by the Supreme Court and made retroactively applicable to
4          cases on collateral review; or
5          (D) the date on which the factual predicate of the claim or claims
6          presented could have been discovered through the exercise of due
7          diligence.
8    28 U.S.C. § 2244(d).
9           “[F]or purposes of determining the start of the one year statute of limitations
10   for filing a habeas petition under 28 U.S.C. § 2244(d)(1), the relevant judgment is
11   the one under which a prisoner is being held. … Where an amended or corrected
12   judgment is entered, a prisoner is held under that amended or corrected judgment.”
13   Marquez v. McDaniel, 729 F. App’x 583, 584 (9th Cir. 2018) (citing Smith v.
14   Williams, 871 F.3d 684, 688 (9th Cir. 2017)). The amended judgment becomes
15   final for AEDPA purposes after the time for filing a direct appeal expires. See 28
16   U.S.C. § 2244(d)(1)(A); Heath v. Allison, No. 17-cv-2226, 2018 WL 4282630 at
17   *6, 2018 U.S. Dist. LEXIS 153112 at *17-18 (S.D. Cal. Sept. 6, 2018) (collecting
18   district court cases), R&R adopted, 2018 WL 4871175, 2018 U.S. Dist. LEXIS
19   173747 (S.D. Cal. Oct. 9, 2018). In California, such time expires 60 days after
20   entry of judgment. Id.; Cal. R. Ct. 8.308(a) (providing that a notice of appeal in a
21   criminal case must be filed within 60 days after the rendition of the judgment).
22         Following Petitioner’s two successful appeals in the California Court of
23   Appeal, an amended judgment was entered in Petitioner’s case on, at the latest,
24   November 2, 2011. See Theus, No. B221074, 2011 Cal. App. Unpub. LEXIS 5432,
25   at *14-15 (July 21, 2011 opinion of the California Court of Appeal ordering that the
26   judgment be amended); California Appellate Courts Case Information, Case No.
27   S195815 (Sept. 28, 2011 order denying second petition for review in the California
28   Supreme Court); People v. Theus, No. SA059682 (L.A. Sup. Ct.) (docket indicating
                                                 13
1    that proceedings were held in the Superior Court on November 2, 2011). His
2    conviction became final for purposes of the AEDPA statute of limitations on, at the
3    latest, January 2, 2012 (sixty days later).
4          2.     Petitioner is not entitled to statutory tolling.
5          The AEDPA one-year deadline is tolled for the “time during which a
6    properly filed application for State post-conviction or other collateral review with
7    respect to the pertinent judgment or claim is pending….” 28 U.S.C. § 2244(d)(2).
8    The United States Supreme Court has interpreted this language to mean that
9    AEDPA’s statute of limitations is tolled from the time the first state habeas petition
10   is filed until the California Supreme Court rejects a petitioner’s final collateral
11   challenge, so long as the petitioner has not unreasonably delayed during the gaps
12   between sequential filings. Carey v. Saffold, 536 U.S. 214, 219-21 (2002); Nino v.
13   Galaza, 183 F.3d 1003, 1006 (9th Cir.), cert. denied, 529 U.S. 1104 (2000).
14   However, statutory tolling “does not permit the reinitiation of a limitations period
15   that has ended before the state petition was filed,” even if the state petition was
16   timely filed under state law. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.),
17   cert. denied, 540 U.S. 924 (2003); Jimenez v. Rice, 276 F.3d 478, 482 (9th Cir.
18   2001); Wixom v. Washington, 264 F.3d 894, 898-99 (9th Cir. 2001), cert. denied,
19   534 U.S. 1143 (2002). The burden of demonstrating that the AEDPA’s one-year
20   limitation period was sufficiently tolled rests with the petitioner. See, e.g., Pace,
21   544 U.S. at 418; Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir. 2010); Gaston v.
22   Palmer, 417 F.3d 1030, 1034 (9th Cir. 2005) (as amended); Miranda v. Castro, 292
23   F.3d 1063, 1065 (9th Cir. 2002).
24         As noted above, Petitioner did not file any habeas petitions in the state courts
25   until 2016. Petitioner is not entitled to statutory tolling for any of these petitions
26   because they were filed years after the one-year statute of limitations had already
27   expired on (at the latest) January 2, 2011. See Ferguson, 321 F.3d at 823 (9th Cir.
28   2003) (statutory tolling “does not permit the reinitiation of a limitations period that
                                                   14
1    has ended before the state petition was filed,” even if the state petition was timely
2    filed under state law).
3          3.     Petitioner is not entitled to equitable tolling.
4          AEDPA’s one-year limitation period is subject to equitable tolling if the
5    petitioner shows both that (1) he has been pursuing his rights diligently, and
6    (2) some “extraordinary circumstance” stood in his way and prevented his timely
7    filing. Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo,
8    544 U.S. 408, 418 (2005)). “[T]he threshold necessary to trigger equitable tolling
9    [under AEDPA] is very high, lest the exceptions swallow the rule.” Miranda v.
10   Castro, 292 F.3d 1063, 1066 (9th Cir.), cert. denied, 537 U.S. 1003 (2002).
11   Consequently, equitable tolling will be justified in few cases. Spitsyn v. Moore,
12   345 F.3d 796, 799 (9th Cir. 2003). “To apply the doctrine in ‘extraordinary
13   circumstances’ necessarily suggests the doctrine’s rarity, and the requirement that
14   extraordinary circumstances ‘stood in his way’ suggests that an external force must
15   cause the untimeliness, rather than, as we have said, merely ‘oversight,
16   miscalculation or negligence on [the petitioner’s] part, all of which would preclude
17   the application of equitable tolling.’” Waldron-Ramsey v. Pacholke, 556 F.3d
18   1008, 1011 (9th Cir. 2009). Again, the burden of demonstrating that the AEDPA’s
19   one-year limitation period was tolled, whether statutorily or equitably, rests with
20   the petitioner. See, e.g., Pace, 544 U.S. at 418; Banjo, 614 F.3d at 967; Gaston, 417
21   F.3d at 1034; Miranda, 292 F.3d at 1065.
22         Neither the initial Petition nor the FAP allege any facts that might justify
23   equitable tolling of the statute of limitations.
24   B.    Petitioner Has Not Alleged a Sufficient Actual Innocence Claim.
25         1.     Legal Standard
26         It appears that Petitioner may be attempting to rely on Schlup v. Delo, 513
27   U.S. 298 (1995) to excuse the untimeliness of this action. (See FAP at 11.) Under
28   Schlup, “a credible claim of actual innocence constitutes an equitable exception to
                                                   15
1    AEDPA’s limitations period, and a petitioner who makes such a showing may pass
2    through the Schlup gateway and have his otherwise time-barred claims heard on the
3    merits.” Lee v. Lampert, 653 F.3d 929, 932 (9th Cir. 2011). However, “[i]n order
4    to present otherwise time-barred claims to a federal habeas court under Schlup, a
5    petitioner must produce sufficient proof of his actual innocence to bring him within
6    the narrow class of cases … implicating a fundamental miscarriage of justice.” Id.
7    at 937 (internal quotation marks and citations omitted). While a petitioner is not
8    required to proffer evidence creating an “absolute certainty” about his innocence,
9    the Schlup gateway is an “exacting standard” that permits review only in the
10   “extraordinary case.” Id. at 938; see also House v. Bell, 547 U.S. 518, 538 (2006)
11   (“[I]t bears repeating that the Schlup standard is demanding and permits review
12   only in the ‘extraordinary’ case.”).
13         Specifically, a petitioner must show “that it is more likely than not that no
14   reasonable juror would have convicted him in light of the new evidence.” Lee, 653
15   F.3d at 938 (quoting Schlup, 513 U.S. at 327). The petitioner must support his
16   allegations “with new reliable evidence—whether it be exculpatory scientific
17   evidence, trustworthy eyewitness accounts, or critical physical evidence—that was
18   not presented at trial.” Lee, 653 F.3d at 938 (quoting Schlup, 513 U.S. at 324;
19   emphasis added).
20         2.     Discussion
21                a.     Challenges to Evidence Presented at Trial
22         The FAP alleges in relevant part:
23         Petitioner’s claim of clear and convincing evidence of his actual
24         innocence, requires reversal of his 2006 convictions under the …
25         Schlup -v- Delo probability standard on proof for actual innocence
26         claim, in that [the victim] gave false and[/]or misleading testimony
27         against the Petitioner[;] that the People’s expert witness gave
28         corroborating testimony that support the Petitioner’s testimony of his
                                                 16
1           actual innocence, in that his and [the victim’s] sexual encounter was
2           consensual[;] and that but for the trial court’s denial of Petitioner’s
3           severance motion from his co-defendant, Petitioner would probably
4           have been found not guilty.
5    (FAP at 11.) The FAP also alleges that the opinion of the state’s medical examiner
6    was consistent with consensual sex and inconsistent with the victim’s testimony
7    that a “large size hard foreign [object] penetrated her genital and anal area …
8    caus[ing] her great pain and discomfort.” (Id. at 10.)
9           Petitioner’s Objections argue that: (a) the victim’s identification of Petitioner
10   was not reliable because she testified that “her head was down in the car” and “she
11   was blind folded during certain sex acts”; and (b) “there was no kidnapping and
12   carjacking” because “[n]othing was taken from [the victim], not even her car.”
13   (Objs. at 3.)
14          All of these allegations rely solely on evidence that was introduced at trial.
15   An argument that the evidence at trial was insufficient to convict Petitioner of the
16   crimes charged is not an actual innocence claim under Schlup. See House v. Bell,
17   547 U.S. 518, 538 (2006) (“[T]he gateway actual-innocence standard is ‘by no
18   means equivalent to the standard of Jackson v. Virginia, 443 U.S. 307 (1979),’
19   which governs claims of insufficient evidence.”) (parallel citations omitted); see
20   also Bousley v. United States, 523 U.S. 614, 623 (1998) (“It is important to note in
21   this regard that ‘actual innocence’ means factual innocence, not mere legal
22   insufficiency.”).
23                   b.   Argument Relying on Supplemental Police Report
24          Petitioner does cite some evidence that he says was not introduced at trial.
25   He alleges that, in or around April 2019, he received a Los Angeles County Sheriff
26   Supplemental Investigative Report from his counsel. (FAP at 10; Objs. at 3.)8 He
27   8
      The initial R&R pointed out that Petitioner had not explained how or from where
28   he received this report. (Dkt. 10 at 17.) See Schlup, 513 U.S. at 332 (“the court
                                                   17
1    attaches a copy two supplementary reports to the FAP. (FAP at 18-20, 22.)9
2          The first supplementary report appears to have been written by a Detective
3    Vivian May. (Id. at 19, 22.) It states that, on March 5, 2006, she and another
4    detective were assigned to the case and interviewed two suspects detained at the
5    West Hollywood station jail. (Id.) The names of these suspects are redacted. (Id.)
6    They identified Henderson as the driver of the car and said they had gone to the
7    Hollywood area to “party.” (Id.) The detectives tried to speak with Henderson, but
8    he refused. (Id. at 22.)
9          The second supplementary report appears to have been written by Detective
10   John Hanson. (Id. at 20.) It states that, on March 16, 2006, Detective Hanson met
11   with the victim and showed her two photo lineups. “[T]he first photographic line-
12   up contain[ed] a photo of suspect Henderson (in the #2 position),” and she “quickly
13   identified” him. (Id.) “The second photographic line-up contain[ed] a photo of
14   [Petitioner] (in the #1 position),” and she again “quickly identified” him. (Id.)
15   Regarding Petitioner, she noted that she recognized his jaw and lips. (Id.)
16         Petitioner makes various arguments about the materiality of these reports in
17   his initial Petition, the FAP, and his Objections. First, Petitioner argues that he
18
19   may consider how the timing of the submission and the likely credibility of the
     affiants bear on the probable reliability of that evidence”). Although the Objections
20
     state that “Petitioner has now explained how and when he received the Confidential
21   Sheriff Investigative Report” (Objs. at 3), that explanation remains unclear. It
22   appears that Petitioner received the report from his trial counsel after he requested
     his case file. (See id. at 2 [stating that Petitioner wrote to his trial counsel
23   requesting his case file in January 2019 and received a response in July or August
24   2019].) Although Petitioner attaches a copy of the letter that he wrote to his trial
     counsel to his Objections (id. at 7-10), he does not attach counsel’s response.
25
     9
       The FAP also attaches the second page of another report (without the first page),
26   which describes Petitioner’s arrest and searches of Henderson’s and his girlfriend’s
27   residences. (FAP at 21.) This describes evidence that was introduced at trial. See
     Jovanny, No. B207665, 2009 Cal. App. Unpub. LEXIS 3027, at *2-12.
28
                                                  18
1    “discovered through his attorney that the victim … provided the police and[/]or
2    detective with a statement that identifies [Petitioner] as looking like suspect #2’s
3    sketch when [Petitioner] was suspect #1 in the police line up sketch.” (Pet. at 6.)
4    However, the report states that, during a photo lineup, the victim identified the
5    photo of Petitioner in the #1 position. It appears that Petitioner may have been
6    confusing the second lineup, which included his photo, with the separate lineup that
7    included Henderson’s photo. After the Court pointed this out to Petitioner (Dkt. 5
8    at 2 n.2), he responded that, because he “doesn’t know or cannot understand how
9    the … report has him identified as being suspect number 1 … [i]t appears that the
10   sheriff lied.” (Objs. at 3.) This kind of conclusory allegation is insufficient to
11   establish a viable actual innocence claim under Schlup.
12         Second, Petitioner argues that these reports “depict[] contradictions and[/]or
13   misidentifications being made by [the victim] as to how she was in fact allegedly
14   mistreated and[/]or her ability to adequately recollect the events surrounding the
15   night she and the Petitioner met[,] let alone how she was being treated during her
16   sexual encounter with the Petitioner [as] opposed to Petitioner’s co-defendant Mr.
17   Henderson.” (FAP at 10.) The prior R&R found that this failed to adequately
18   explain how the supplementary reports undermined the evidence introduced at trial.
19   (Dkt. 10 at 17-18.) The Objections do not clarify Petitioner’s argument. (Objs. at
20   3.)
21         Even assuming these reports are indeed “new evidence” within the meaning
22   of Schlup, Petitioner has not sufficiently explained how they undermine the
23   evidence presented at trial, such that no reasonable juror would have convicted him.
24                c.     Request for Trial Transcripts.
25         In his Objections, Petitioner argues that he “should be provided with a copy
26   of the Clerk and Reporter’s Transcript” because without them he is “unable to
27   prove where … in the Reporter’s Transcripts [the victim] was not being truthful to
28   Petitioner’s prejudice.” (Objs. at 3.)
                                                  19
1          A state prisoner does not have a constitutional right to a trial transcript to
2    assist him in preparation of a federal collateral attack on his conviction. See United
3    States v. MacCollom, 426 U.S. 317, 323-328 (1976). Although the court may
4    provide copies under 28 U.S.C. § 2250, “the question of what copies, if any, should
5    be provided to an indigent habeas petitioner rests within the Court’s discretion,”
6    and “[t]he litigant seeking copies must provide sufficient information to enable the
7    Court to determine the necessity for the copies requested.” Van Wyk v. Beard, No.
8    15-01257-BRO-KES, 2016 U.S. Dist. LEXIS 76803 at *36, 2016 WL 3381283 at
9    *14 (C.D. Cal. Mar. 14, 2016); see also Chessman v. Teets, 239 F.2d 205, 214 (9th
10   Cir. 1956) (“What, if any, certified copies should be supplied [under § 2250] rests
11   within the second discretion of the judge.”), vacated on other grounds, 354 U.S. 156
12   (1957). Thus, the “touchstones of an indigent’s motion for a transcript are need and
13   relevance.” U. S. ex rel. Williams v. State of Del., 427 F. Supp. 72, 76 (D. Del.
14   1976).
15         Here, Petitioner has shown neither need nor relevance. Even if he is unable
16   to point the Court to the precise page or line of the victim’s testimony he wishes to
17   challenge without the transcripts, he must be able articulate a general theory of
18   relevance. As discussed above regarding his actual innocence claim, he has failed
19   to do so. His request for transcripts should therefore be denied.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                  20
1                                             IV.
2                                  RECOMMENDATION
3          IT IS THEREFORE RECOMMENDED that the District Court issue an
4    Order: (1) approving and accepting this Final R&R; (2) denying Petitioner’s request
5    for transcripts, and (3) dismissing the First Amended Petition and this action as
6    untimely.
7
8    DATED: January 16, 2020
9
                                                    ______________________________
10                                                  KAREN E. SCOTT
11                                                  United States Magistrate Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 21
